Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 01/18/18 are acknowledged.
Claim 8 was previously cancelled.
Claim 1 was amended.
Claims 1-7 and 9-34 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/18/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim Amendment
Applicant amended claim 1 to recite that salicylic acid is in combination with one or more compounds of the group consisting of isostearyl isostearate, 2-hexyl-1-decanol, and propylene glycol. In light of this amendment, Applicant’s arguments (Pages 9-49, filed 12/18/20) have been fully considered. The closest prior art reference, i.e., the Hoffman et al. (US 2007/0110694 A1) reference, does not disclose or suggest the limitations of salicylic acid in combination with one or more compounds selected from the group which includes isostearyl isostearate, 2-hexyl-1-decanol, and propylene 
Updated Search
An updated prior art search did not disclose a reference that teaches a non-aqueous, leave-on composition for hair frizz reduction comprising the specific components recited in the instant claims. Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7 and 9-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615